                                          Case 4:19-cv-02620-HSG Document 38 Filed 07/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAIRAY TAQWAIN MORRIS,                              Case No. 19-cv-02620-HSG
                                   8                    Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE DISPOSITIVE
                                   9             v.                                          MOTION
                                  10     NANCY ADAMS, et al.,                                Re: Dkt. No. 37
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendants’ request for an extension of time to file their

                                  14   dispositive motion is GRANTED. Dkt. No. 37. Defendants shall file their dispositive motion by

                                  15   October 30, 2020. Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  16   must be filed with the Court and served upon defendants no later than 28 days from the date the

                                  17   motion is filed. Defendants shall file a reply brief no later than 14 days after the date the

                                  18   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No
                                  19   hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 37.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 7/29/2020

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
